Title: To John Adams from John Quincy Adams, 20 September 1815
From: Adams, John Quincy
To: Adams, John



41—
My Dear Sir,
Boston-House Ealing 20 September 1815—


Since I have got settled here in the Country, eight miles distant, from Hyde Park Corner, I can find or make leisure about once a week to write a Letter, short or long, to you, to my mother or to my brother, and to enclose with it to you a weekly Newspaper—They will not reach you with equal regularity, for winds and waves will always be capricious—And thus after having received in three months after my arrival here sixteen letters from you, and ten from my Mother, I have now been nearly a full month with out receiving one either from her or you. There are particularly none, since my last Letter to you which was dated the 31st of August. Much of that was on the subject of the fisheries; one of many upon which I am destined to perform here the vox in eremo—to complain—to expostulate—to remonstrate without effect, and hitherto without answer—I read over time after time all your Letters on this subject, and all their enclosures—The Letter of my victorious rival, as you are pleased to call him is full of the most important information; and what I most sincerely regret to find in it is an argument on the side of our adversaries—certainly as strong and I believe more ingenious than any they will advance of themselves—The newspaper Essay signed Richlieu was more congenial to my own Sentiments; and I think it perfectly conclusive with regard to the right—You have repeatedly enjoined it upon me never to surrender a little of the right—after having been once brought to the test in that respect, by the deliberation Resolution which I had formed to refuse any signature, to the Peace at Ghent, if an Article proposed by the British Plenipotentiaries, and which is valued an admission that the right was annulled, should be persisted in, I do not apprehend that I shall be so lost to the sense of what I owe my Country, as to Subscribe to any such concession hereafter—I hope there is no danger that any thing will be abandoned by me—But you are aware that the case now stands thus—That while we assert the right, Great-Britain denies it; and that she has already given her practical exposition of her principle, by instructions to her naval Officers, under which our fishing vessels have been warned to withdraw, to sixty miles distance from the Coast; and you know that by this measure our Countrymen have been entirely deprived of the whole Coast fisheries for the present year now this sweep of sixty miles is an experiment—The act of the Captain who gave the warning has been disavowed—And I am assured, not only that it was unauthorized, but that the Instructions given were not even to interrupt our fishermen at all, the present year, but to give them notice that they must not expect the same indulgence the next year—The sixty miles are disclaimed in the most explicit terms, and I have been verbally told that the intended exclusion is to be only to the extent of the territorial jurisdiction—one marine league from the shore—Thus you see it is not on the point of impressment alone, that our Mother Britain knows how to make a pigmy theory swell into a giant practice—And after our fishermen have by virtue of Instructions not to interrupt them at all, been driven to the distance of sixty miles from the boat, that is from the fishery altogether, we are left for another year to face how they will be treated under instructions not to permit them to approach within one marine league of the Coast.
I have in a Conference with one of the British Ministers of State, represented to him the principles, and as far as I was able the arguments upon which the People and Government of the United States, claim and assert their right and liberties to and in the fisheries, as they have always been enjoyed and as therefore recognized by the Treaties of 1782 and 1783—I shall very shortly repeat in substance the same in writing—In the conversation I adduced several other Considerations, subsidiary to the claim of right, with the view to convince this Government that its own interest would best be promoted by leaving us in the uninterrupted enjoyment of these rights and liberties—I was listened to with sufficient attention; but evidently without the smallest effect—My Report of the Conversation has been prepared for the Government, and will, I trust be received before the meeting of Congress—
Mr. Lloyd’s argument on our side (for he follows Cicero’s precept of arguing both sides) that the Treaty stipulation in our favour of 1783 was not forfeited by the late War, and could not be forfeited, but by an express renunciation on our part, is admirable as far as it goes—but he seems to consider that its validity may depend upon the degree of formality more or less, with which the British Plenipotentiaries gave notice at Ghent that our fishing liberties within the British Jurisdiction will not in future be allowed without an equivalent—There was no want of formality, decision or determination in the notice—It was given in the first Conference on the 8th of August, immediately after their statement of the points upon which they were authorised to negotiate, and the demands of their Government. It was recorded in the Protocol of Conference of that day, which was published in the United States, and which Mr Lloyd had certainly seen—It was in these words—"that the British Government did not intend to grant to the United States gratuitously the privileges formerly granted by Treaty to them, of fishing within the limits of the British Sovereignty and of using the Shores of the British Territories for purposes connected with the Fisheries."
The answer first given by the American Plenipotentiaries to this declaration was, that they were not instructed to treat at all upon the subject of the fisheries; but they expressed their willingness to discuss all the points which had been suggested by the British Plenipotentiaries, including this
When afterwards the first Project of the Treaty was sent to the British Plenipotentiaries by us, it was accompanied by a Note, in which was the following paragraph.
“In answer to the declaration made by the British Plenipotentiaries respecting the Fisheries, the Undersigned, referring to what passed in the conference of the 9th of August, can only state that they are not authorized to bring into discussion any of the rights or liberties, which the United States have heretofore enjoyed in relation thereto. From their Nature, and from the peculiar character of the Treaty of 1783, by which they were recognized no further stipulation has been deemed necessary, by the Government of the United States, to entitle them to the full enjoyment of all of them.”
When the British Plenipotentiaries came to demand a new Stipulation for the right to navigate the Mississippi, we objected to them that by our view of the Treaty of 1783, it was unnecessary; and that by their’s, they were asking a very important privilege for their subject, within our jurisdiction, and without an equivalent. Then it was that we proposed to remove all future disputes, by an Article confirming both the rights; and they in return offered an Article Stipulating to negotiate after the Peace, for a renewal of both the rights, for equivalents—The object of this was, not insidiously as Mr Lloyd inferred from my Letter of 26. December last to you, that I supposed it, but avowedly to obtain from us, an admission, that the rights were both annulled by the War—Indeed we were for the span of ten days in expectation that this Article would have been made a sine qua non, for that, very purpose, of making us reassure the claim which we had so explicitly assented—And then it was that I had resolved to withhold my signature from the Treaty, if the Article should be accepted by my Colleagues—The Article was finally withdrawn by the British Plenipotentiaries, with a new reference to their original declaration of the 8th. of August. It was therefore fully and unequivocally understood by them that we considered all our fishing liberties within their Jurisdiction as in full force, and by us that they considered them as at an end—They have now supported their view of the question by force of arms, and then disavowed the particular act of force, recurring at the same time again to their principle—Mr. Lloyd’s Letter to you, plainly shows, that with regard to the principle, much may be said on both sides; but while one side is backed with force; what becomes of the other if it is maintained only by words?—Let me say again my dear Sir, that Massachusetts must look to it—the Massachusetts Legislature must pass Resolutions, declaratory of the right, and pledging their Constituents to maintain it, and calling upon the Government of the Union to maintain it—If they do not—if they will listen to the warning of Sixty miles from the Coast without making their voice be heard about it, or if in the paltry spirit of faction they will sacrifice the rights of their Country, for the sake of making their loss a subject of reproach against the Government of the Union, my belief is that you will have a warning not only of Sixty miles, but from the Banks themselves.
Obsta principiis—I am, dear Sir, ever faithfully yours.

A.




